Case 5:16-cv-00184-HE Document 198-6 Filed 06/17/19 Page 1 of 8




                                                          EXHIBIT 6
Case 5:16-cv-00184-HE Document 198-6 Filed 06/17/19 Page 2 of 8
Case 5:16-cv-00184-HE Document 198-6 Filed 06/17/19 Page 3 of 8
Case 5:16-cv-00184-HE Document 198-6 Filed 06/17/19 Page 4 of 8
Case 5:16-cv-00184-HE Document 198-6 Filed 06/17/19 Page 5 of 8
Case 5:16-cv-00184-HE Document 198-6 Filed 06/17/19 Page 6 of 8
Case 5:16-cv-00184-HE Document 198-6 Filed 06/17/19 Page 7 of 8
Case 5:16-cv-00184-HE Document 198-6 Filed 06/17/19 Page 8 of 8
